Per Curiam.
The defendant, James Leonard, entered a conditional plea of nolo contendere to the charge of possession of narcotics (cocaine) with intent to sell, in violation of General Statutes § 21a-277 (a). The Appellate Court found no error in the trial court’s *481denial of the defendant’s motion to suppress evidence. State v. Leonard, 14 Conn. App. 134, 539 A.2d 1030 (1988). We then granted the defendant’s petition for certification, limited to the following issue: “Did the Appellate Court err in sustaining the conclusion of the trial court at the hearing on the motion to suppress that there was sufficient evidence of probable cause under our federal and state constitutions to justify the police in making a warrantless search of the vehicle in which the defendant was a passenger and in arresting him as a result of that search?” State v. Leonard, 208 Conn. 807, 545 A.2d 1104 (1988).
After examining the record on appeal, and after considering the briefs and arguments of the parties, we conclude that the judgment of the Appellate Court must be affirmed. The issue on which we granted certification was properly resolved in the thoughtful and comprehensive opinion of the Appellate Court. It would serve no useful purpose for us to repeat the discussion therein contained.
Affirmed.